
	

115 HR 5600 IH: Cerros del Norte Conservation Act
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5600
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2018
			Mr. Ben Ray Luján of New Mexico introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To designate the Cerro del Yuta and Río San Antonio Wilderness Areas in the State of New Mexico,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Cerros del Norte Conservation Act. 2.DefinitionsIn this Act:
 (1)MapThe term map means the map entitled Río Grande del Norte National Monument Proposed Wilderness Areas and dated July 28, 2015. (2)SecretaryThe term Secretary means the Secretary of the Interior.
 (3)Wilderness areaThe term wilderness area means a wilderness area designated by section 3(a). 3.Designation of Cerro del Yuta and Río San Antonio Wilderness Areas (a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the Río Grande del Norte National Monument are designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Cerro del Yuta wildernessCertain land administered by the Bureau of Land Management in Taos County, New Mexico, comprising approximately 13,420 acres as generally depicted on the map, which shall be known as the Cerro del Yuta Wilderness.
 (2)Río San Antonio wildernessCertain land administered by the Bureau of Land Management in Río Arriba County, New Mexico, comprising approximately 8,120 acres, as generally depicted on the map, which shall be known as the Río San Antonio Wilderness.
 (b)Management of wilderness areasSubject to valid existing rights, the wilderness areas shall be administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that with respect to the wilderness areas designated by this Act—
 (1)any reference to the effective date of the Wilderness Act shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
 (c)Incorporation of acquired land and interests in landAny land or interest in land within the boundary of the wilderness areas that is acquired by the United States shall—
 (1)become part of the wilderness area in which the land is located; and (2)be managed in accordance with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); (B)this Act; and
 (C)any other applicable laws. (d)GrazingGrazing of livestock in the wilderness areas, where established before the date of enactment of this Act, shall be administered in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines set forth in appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).
				(e)Buffer zones
 (1)In generalNothing in this Act creates a protective perimeter or buffer zone around the wilderness areas. (2)Activities outside wilderness areasThe fact that an activity or use on land outside a wilderness area can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.
 (f)Release of wilderness study areasCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land within the San Antonio Wilderness Study Area not designated as wilderness by this section—
 (1)has been adequately studied for wilderness designation; (2)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (3)shall be managed in accordance with this Act. (g)Maps and legal descriptions (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file the map and legal descriptions of the wilderness areas with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe map and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the legal description and map.
 (3)Public availabilityThe map and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (h)National landscape conservation systemThe wilderness areas shall be administered as components of the National Landscape Conservation System.
 (i)Fish and wildlifeNothing in this Act affects the jurisdiction of the State of New Mexico with respect to fish and wildlife located on public land in the State.
 (j)WithdrawalsSubject to valid existing rights, any Federal land within the wilderness areas designated by subsection (a), including any land or interest in land that is acquired by the United States after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (k)Treaty rightsNothing in this Act enlarges, diminishes, or otherwise modifies any treaty rights.
			
